Exhibit 10.1




IMPORTANT:  PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.


SUBSCRIPTION AGREEMENT
and
LETTER OF INVESTMENT INTENT




Omni Bio Pharmaceutical, Inc.
5350 South Roslyn Street, Suite 430
Greenwood Village, CO  80111


Gentlemen:


The undersigned (the "Subscriber") hereby tenders this subscription for the
purchase of units (“Units”) issued by Omni Bio Pharmaceutical, Inc. (the
“Company”).  Each Unit consists of  $1.00 principal amount of Senior Secured 10%
Convertible Promissory Note (“Convertible Note”) issued by the Company, and one
warrant to purchase a share of the common stock of the Company (“Common Stock”)
(a “Warrant”) at an exercise price of $1.50 (the Convertible Note, the Warrant,
together with the Common Stock issuable upon conversion of the Convertible Note
and exercise of the Warrant, the “Securities”).  The Units are being offered at
a price of $1.00 per Unit (the “Offering”).  By execution below, the Subscriber
acknowledges that the Company is relying upon the accuracy and completeness of
the representations and warranties contained herein in complying with its
obligations under applicable securities laws.


1.           Subscription Commitment.  The Subscriber hereby subscribes for the
purchase of ____ Units at an aggregate purchase price of $_______________ as
full payment therefor.  The purchase price shall be paid to the Company by
cashier’s check made payable to Omni Bio Pharmaceutical, Inc. Escrow Account or
by wire transfer to the account of the Company.


The Subscriber understands that this subscription is not binding on the Company
until accepted by the Company, which acceptance is at the sole discretion of the
Company and is to be evidenced by the Company's execution of this Subscription
Agreement where indicated.  If the subscription is rejected, the Company shall
return to the Subscriber, without interest or deduction, any payment tendered by
the Subscriber, and the Company and the Subscriber shall have no further
obligation to each other hereunder.  Unless and until rejected by the Company,
this subscription shall be irrevocable by the Subscriber.


2.            Representations and Warranties.  In order to induce the Company to
accept this subscription, the Subscriber hereby represents and warrants to, and
covenants with, the Company as follows:


(a)           Receipt of Document; Access to Information.  Subscriber has been
provided with a copy of the Company’s Confidential Offering Memorandum (the
“Memorandum”), a form of Convertible Note, a form of Pledge and Security
Agreement, a form of the Warrant and a form of Agreement Among Lenders, copies
of which are attached to the Memorandum as  Exhibits B, C, D and G,
respectively, and a Purchaser Questionnaire, a copy of which is attached as
Exhibit F. The Memorandum, form of the Convertible Note, Pledge and Security
Agreement, Warrant, and this Subscription Agreement are referred to herein as
the “Documents.”  The Subscriber has carefully reviewed and is familiar with all
of the terms of the Documents, including the Risk Factors contained in the
Memorandum.  The Subscriber has been given access to full and complete
information regarding the Company and has utilized such access to the
Subscriber’s satisfaction for the purpose of obtaining such information
regarding the Company as the Subscriber has reasonably requested; and,
particularly, the Subscriber has been given reasonable opportunity to ask
questions of, and receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and to
obtain any additional information, to the extent reasonably available. The
Subscriber acknowledges that the Subscriber has had an opportunity to review all
of the Company’s SEC filings, which are publicly available at www.SEC.gov.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Reliance.  The Subscriber has relied on nothing other than the
Documents (including any exhibits thereto) and the Company’s SEC filings in
deciding whether to make an investment in the Company.  Except as set forth in
the Documents, no representations or warranties have been made to the Subscriber
by the Company, any selling agent of the Company, or any agent, employee, or
affiliate of the Company or such selling agent.


(c)           Economic Loss.  The Subscriber believes that an investment in the
Securities is suitable for the Subscriber based upon the Subscriber’s investment
objectives and financial needs.  The Subscriber (i) has adequate means for
providing for the Subscriber’s current financial needs and personal
contingencies; (ii) has no need for liquidity in this investment; (iii) at the
present time, can afford a complete loss of such investment; and (iv) does not
have overall commitments to investments which are not readily marketable and
disproportionate to the Subscriber's net worth, and the Subscriber's investment
in the Securities will not cause such overall commitments to become excessive.


(d)           Sophistication.  The Subscriber, in reaching a decision to
subscribe, has such knowledge and experience in financial and business matters
that the Subscriber is capable of reading and interpreting financial statements
and evaluating the merits and risk of an investment in the Securities and has
the net worth to undertake such risks.  The investment contemplated hereby is
the result of arm’s length negotiation between the Subscriber and the Company.


(e)           No General Solicitation.  The Subscriber was not offered or sold
the Securities, directly or indirectly, by means of any form of general
advertising or general solicitation, including, but not limited to, the
following:  (1) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar medium of or broadcast over
television or radio; or (2) to the knowledge of the undersigned, any seminar or
meeting whose attendees had been invited by any general solicitation or general
advertising.


(f)            Seek Advice.  The Subscriber has obtained, to the extent the
Subscriber deems necessary, the Subscriber’s own personal professional advice
with respect to the risks inherent in the investment in the securities, and the
suitability of an investment in the Securities in light of the Subscriber's
financial condition and investment needs;


(g)           Investment Risks and Collateral.  The Subscriber recognizes that
the Securities as an investment involves a high degree of risk, including those
set forth under the risk factors contained in the Documents. Subscriber
acknowledges that the Convertible Notes are secured by shares of BioMimetix
Pharmaceutical, Inc. common stock owned by the Company pursuant to the Pledge
and Security Agreement and that the value of such shares may be less than the
principal and interest of the Convertible Notes. In addition, Subscriber
acknowledges that such BioMimetix shares are restricted securities.


(h)           Effect and Time of Representations.  The information provided by
the Subscriber contained in this Subscription Agreement is true, complete and
correct in all material respects as of the date hereof.  The Subscriber
understands that the Company's determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the
"Securities Act"), which is based upon non-public offerings and applicable to
the offer and sale of the Securities, is based, in part, upon the
representations, warranties, and agreements made by the Subscriber herein.  The
Subscriber consents to the disclosure of any such information, and any other
information furnished to the Company, to any governmental authority or
self-regulatory organization, or, to the extent required by law, to any other
person.
 
 
2

--------------------------------------------------------------------------------

 


(i)           Restrictions on Transfer; No Market for Securities.  The
Subscriber acknowledges that (i) the purchase of the Securities is a long-term
investment; (ii) the Subscriber must bear the economic risk of investment for an
indefinite period of time because the Securities have not been registered under
the Securities Act or under the securities laws of any state and, therefore, the
Securities cannot be resold unless they are subsequently registered under said
laws or exemptions from such registrations are available;  (iii) there is
presently no public market for the Securities and the Subscriber may be unable
to liquidate the Subscriber’s investment in the event of an emergency, or pledge
the Securities as collateral for a loan; (iv) interest on the Securities may be
paid in Common Stock which will not be registered for transfer; and (v) the
transferability of the Securities is restricted and (A) requires conformity with
the restrictions contained in paragraph 3 below and (B) legends will be placed
on the certificate(s) representing the Securities referring to the applicable
restrictions on transferability.


(j)            No Backup Withholding.  The Subscriber certifies, under penalties
of perjury, that the Subscriber is NOT subject to the backup withholding
provisions of Section 3406(a)(i)(C) of the Internal Revenue Code.


(k)           Restrictive Legend.  Stop transfer instructions will be placed
with the transfer agent for the Securities, and a legend may be placed on any
certificate representing the Securities substantially to the following effect:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS.  AS SUCH,
THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND
NOT WITH A VIEW FOR DISTRIBUTION.  THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF
THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS
RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT
REGISTRATION IS NOT REQUIRED.


(l)           Placement Agent.  The Subscriber understands that GVC Capital LLC
is acting as placement agent (the “Placement Agent”) on this transaction.  The
Company will pay the Placement Agent a cash sales commission of 10% of the gross
proceeds of this Offering.  The Placement Agent may re-allow a portion of the
commission to participating selling agents.  The Company will also sell to the
Placement Agent, for nominal consideration, warrants to purchase 10% of the
total number of securities sold in this Offering.  One half of the warrants will
be exercisable at $1.00 and one half will be exercisable at $1.50 per share. For
example, if $500,000 is raised in this Offering, the Placement Agent will
receive 50,000 warrants exercisable at $1.00 per share and 50,000 warrants
exercisable at $1.50 per share. The Warrants will be exercisable until five (5)
years after the Final Closing of the Offering.
 
 
3

--------------------------------------------------------------------------------

 


(m)         Notice of Change.  The Subscriber agrees that it will notify the
Company in writing promptly (but in all events within thirty (30) days after the
applicable change) of any actual or anticipated change in any facts or
circumstances, which change would make any of the representations and warranties
in this Subscription Agreement untrue if made as of the date of such change
(after giving effect thereto).


3.           Restricted Nature of the Securities; Investment Intent. The
Subscriber has been advised and understands that (a) the Securities have not
been registered under the Securities Act or applicable state securities laws and
that the securities are being offered and sold pursuant to exemptions from such
laws; (b) the Documents have not been filed with or reviewed by certain state
securities administrators because of the nature of the  Offering; and (c) the
Company is under no obligation to register the Securities under the Act or any
state securities laws, or to take any action to make any exemption from any such
registration provisions available. The Subscriber represents and warrants that
the Securities are being purchased for the Subscriber’s own account and for
investment purposes only, and without the intention of reselling or
redistributing the same; the Subscriber has made no agreement with others
regarding any of the Securities; and the Subscriber’s financial condition is
such that it is not likely that it will be necessary to dispose of any of such
Securities in the foreseeable future.  The Subscriber is aware that, in the view
of the SEC, a purchase of such Securities with an intent to resell by reason of
any foreseeable specific contingency or anticipated change in market value, or
any change in the condition of the Company, or in connection with a contemplated
liquidation settlement of any loan obtained for the acquisition of such
securities and for which such securities were pledged, would represent an intent
inconsistent with the representations set forth above.  The Subscriber further
represents and agrees that if, contrary to the foregoing intentions, the
Subscriber should later desire to dispose of or transfer any of such Securities
in any manner, the Subscriber shall not do so unless and until (i) said
Securities shall have first been registered under the Act and all applicable
securities laws; or (ii) the Subscriber shall have first delivered to the
Company a written notice declaring such holder's intention to effect such
transfer and describe in sufficient detail the manner and circumstances of the
proposed transfer, which notice shall be accompanied either by a written opinion
of legal counsel who shall be reasonably satisfactory to the Company, which
opinion shall be addressed to the Company and reasonably satisfactory in form
and substance to the Company's counsel, to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Act and all
applicable state securities laws, or by a "no action" letter from the SEC to the
effect that the transfer of the Securities without registration will not result
in recommendation by the staff of the Commission that action be taken with
respect thereto.


4.           Residence.  The Subscriber represents and warrants that the
Subscriber is a bona fide resident of, is domiciled in and received the offer
and made the decision to invest in the Securities in the state set forth on the
signature page hereof, and the Securities are being purchased by the Subscriber
in the Subscriber’s name solely for the Subscriber’s own beneficial interest and
not as nominee for, or on behalf of, or for the beneficial interest of, or with
the intention to transfer to, any other person, trust or organization, except as
specifically set forth in this Subscription Agreement.
 
 
5.           Investor Qualification.  The Subscriber represents and warrants
that the Subscriber is an “accredited investor” as that term is defined in
Regulation D under the Securities Act because the Subscriber comes within at
least one category marked below.  The Subscriber further represents and warrants
that the information set forth below is true and correct.  ALL INFORMATION IN
RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED
BY LAW.  The Subscriber agrees to furnish any additional information which the
Company deems necessary in order to verify the answers set forth below.  (Please
check all that apply.)
 
 
4

--------------------------------------------------------------------------------

 
 
 

Category I                The Subscriber is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with the
Subscriber’s spouse, presently exceeds $1,000,000.    
 
   
Explanation.  In calculation of net worth the Subscriber may include equity in
personal property and real estate, excluding the Subscriber’s principal
residence, cash, short term investments, stocks and securities.  Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.
      Category II               
The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual net income in excess of $200,000 in each of the lasttwo years, or
joint income with his/her spouse in excess of $300,000 in each of the last two
years, and has a reasonable expectation of reaching the same income level in the
current year.
      Category III                 The Subscriber is an executive officer or
director of the Company.       Category IV               
The Subscriber is a bank as defined in Section 3(a)(2) of the Securities Act; a
savings and loan as defined in Section 3(a)(5)(A) of the Securities Act; ani
nsurance company as defined in Section 2(13) of the Securities Act; a broker or
dealer registered pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); an investment company registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or a business
development company as defined in Section 2(a)(48) of the Investment Company
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5,000,000, or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors (this includes
IRAs).  (Note: If you check this category, the Company may request additional
information regarding investment company and ERISA issues.)
                                  (describe entity)       Category V
               The Subscriber is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as
amended.                                  
(describe entity)

                                          
 
5

--------------------------------------------------------------------------------

 


 

Category VI               
The Subscriber is an entity with total assets in excess of $5,000,000 which was
not formed for the purpose of investing in the Securities and which is one of
the following:
                          
a corporation; or
                          
a partnership; or
                          
a business trust; or
                          
a tax-exempt organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended.
                                     
(describe entity)
      Category VII               
The Subscriber is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.
                 
(describe entity)
      Category VIII               
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment.

 
6.           FINRA Questionnaire.


(a)           Are you a member of FINRA1, a person associated with a member of
FINRA2, or an affiliate of a member?


Yes                     No                       
            
 

--------------------------------------------------------------------------------

1 
FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.

 

2 
FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA.  Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member."  In addition, an organization of any kind
is a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."

 
 
6

--------------------------------------------------------------------------------

 
 
If "Yes," please list any members of FINRA with whom you are associated or
affiliated.
 

                   

 
(b)            If you are a corporation, are any of your officers, directors or
5% shareholders a member of FINRA, a person associated with a member of FINRA,
or an affiliate of a member?
 
Yes                                                                
No                           


If "Yes," please list the name of the respective officer, director, or 5%
shareholder and any members of FINRA with whom they are associated or
affiliated.
 

           



7.           Authority.  The undersigned, if other than an individual, makes the
following additional representations:


(a)           The Subscriber was not organized for the specific purpose of
acquiring the Securities;


(b)           The Subscriber is fully authorized, empowered and qualified to
execute and deliver this Subscription Agreement, to subscribe for and purchase
the Securities and to perform its obligations under, and to consummate the
transactions that are contemplated by the Subscription Agreement; and


(c)           This Subscription Agreement has been duly authorized by all
necessary action on the part of the Subscriber, has been duly executed by an
authorized officer or representative of the Subscriber, and is a legal, valid
and binding obligation of the Subscriber enforceable in accordance with its
terms.


8.           Use of Proceeds.  The Subscriber acknowledges that any proceeds
from the sale of the Units will be used by the Company for working capital and
research and development expenses as further described in the Memorandum.


9.           Compliance with Laws; No Conflict.  The execution and delivery of
the Subscription Agreement by or on behalf of the Subscriber and the performance
of the Subscriber’s obligations under, and the consummation of the transactions
contemplated by, the Subscription Agreement do not and will not conflict with or
result in any violation of, or default under, any provision of any charter,
bylaws, trust agreement, partnership agreement or other governing instrument
applicable to the Subscriber, or other agreement or instrument to which the
Subscriber is a party, or by which the Subscriber is, or any of its assets are,
bound, or any permit, franchise, judgment, decree, statute, rule, regulation or
other law applicable to the Subscriber or the business or assets of the
Subscriber.
 
 
7

--------------------------------------------------------------------------------

 


10.           Reliance on Representations.  The Subscriber understands the
meaning and legal consequences of the representations, warranties, agreements,
covenants, and confirmations set out above and agrees that the subscription made
hereby may be accepted in reliance thereon.  The Subscriber acknowledges that
the Company has relied and will rely upon the representations and warranties of
the Subscriber in this Subscription Agreement.  The Subscriber agrees to
indemnify and hold harmless the Company and any selling agent (including for
this purpose their employees, and each person who controls either of them within
the meaning of Section 20 of the Exchange Act) from and against any and all
loss, damage, liability or expense, including reasonable costs and attorney's
fees and disbursements, which the Company, or such other persons may incur by
reason of, or in connection with, any representation or warranty made herein not
having been true when made, any misrepresentation made by the Subscriber or any
failure by the Subscriber to fulfill any of the covenants or agreements set
forth herein, or in any other document provided by the Subscriber to the
Company.


11.           Transferability and Assignability.  Neither this Subscription
Agreement nor any of the rights of the Subscriber hereunder may be transferred
or assigned by the Subscriber.  The Subscriber agrees that the Subscriber may
not cancel, terminate, or revoke this Subscription Agreement or any agreement of
the Subscriber made hereunder (except as otherwise specifically provided herein)
and that this Subscription Agreement shall survive the death or disability of
the Subscriber and shall be binding upon the Subscriber's heirs, executors,
administrators, successors, and assigns.


12.            Survival.  The representations and warranties of the Subscriber
set forth herein shall survive the sale of the Securities pursuant to this
Subscription Agreement.


13.           Notices.  All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:  if to the Subscriber, to the address set forth below; and
if to the Company to the address at the beginning of this Subscription
Agreement, or to such other address as the Company or the Subscriber shall have
designated to the other by like notice.


14.           Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.


15.           Governing Law.  This Subscription Agreement shall be governed by
and construed in accordance with the internal laws (and not the law of
conflicts) of the State of Colorado.  The parties hereby consent to the
non-exclusive jurisdiction of the courts of the State of Colorado and any
federal or state court located in Denver, Colorado for any action arising out of
this Subscription Agreement.


16.           Entire Agreement.  This Agreement, including the appendices
hereto, constitutes the entire agreement, and supersedes all prior agreements or
understandings, among the parties hereto with respect to the subject matter
hereof.

IN NO EVENT WILL THE COMPANY, THE PLACEMENT AGENT, OR ANY OF THEIR AFFILIATES OR
THE PROFESSIONAL ADVISORS ENGAGED BY THEM BE LIABLE IF FOR ANY REASON RESULTS OF
OPERATIONS OF THE COMPANY ARE NOT AS PROJECTED IN THE MEMORANDUM.  INVESTORS
MUST LOOK SOLELY TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO THE
FINANCIAL, TAX AND OTHER CONSEQUENCES OF INVESTING IN THE SECURITIES.
 
 
8

--------------------------------------------------------------------------------

 
 
17.           Title.  Manner in Which Title is To Be Held.


Place an “X” in one space below:



 
(a)               
Individual Ownership

 
(b)               
Community Property

 
(c)               
Joint Tenant with Right of Survivorship (both parties must sign)

 
(d)               
Partnership

 
(e)               
Tenants in Common

 
(f)               
Corporation

 
(g)               
Trust

 
(h)               
Other (Describe):




                              Please print above the exact name(s) in which the
Securities are to be held.

 
18.           State of Residence.  The Subscriber’s state of residence and the
state in which the Subscriber received the offer to invest and made the decision
to invest in the Securities
is                                                         .


19.           Date of Birth.  (If an individual) The Subscriber’s date of birth
is:                             
 
 
 
SIGNATURES


The Subscriber hereby represents that it has read this entire Subscription
Agreement..


Dated:                                                          

 

INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)
 
 

   
Address to Which Correspondence
   
Should be Directed
                  Signature (Individual)                 Signature (All record
holders should sign)    City, State and Zip Code             Name(s) Typed or
Printed   Tax Identification or Social Security Number           (           )
Email   Telephone Number

 
 
9

--------------------------------------------------------------------------------

 
 
COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER
Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital LLC, please include a copy of your driver’s license or
passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete your
investment transaction.
 
 
10

--------------------------------------------------------------------------------

 


CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY

 

     
Name of Entity
             
Address for Correspondence
      By:       *Signature       City, State and Zip Code       Its:      
Title    Tax Identification or Social Security Number           (           )  
Name Typed or Printed    Telephone Number             Email    

 
*If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.




CERTIFICATE OF SIGNATORY


To be completed if Securities are being subscribed for by an entity.


I,                                                                 , am
the                                                         
     of                                                                       
(the “Entity”).

 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.


IN WITNESS WHEREOF, I have hereto set may hand this              day of        
      , 2012.
 



         
Signature


COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER
Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital LLC, please include a copy of your driver’s license or
passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete your
investment transaction.
 
 
11

--------------------------------------------------------------------------------

 
 
ACCEPTANCE




This Subscription Agreement is accepted as
of                                                                        , 2012



 
Omni Bio Pharmaceutical, Inc.
         
 
By:
     
Robert C. Ogden
   
Chief Financial Officer
              Date:   

                                     

12